Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please understand that the following art rejection is in addition to the objections and rejections made in the Office action of May 11, 2022.   Delay in presenting this rejection is sincerely regretted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeilenga et al (8,925,696). Zeilenga teaches a device (Fig. 8) for controlling the opening/closing of a door wing  (104) of a piece of furniture having a body (102) comprising at least a sidewall (sides of 102) and a back (back of 102), and defining an inner cavity, the device comprising: a casing (10) adapted to be mounted on said piece of furniture body; an inextensible cable (80), associable at a first end with said door wing  (via door container) and extending with respect to the casing between a retracted position (Fig. 8), wherein the door wing is in a closed position, and an extracted position (Fig. 9), wherein said door wing is in an opened position, tilted downwards with respect to the body of the piece of furniture; and displacing means connected to the cable and movable with respect to the casing,  the displacing means comprising elastic means (18), wherein in casing is arranged outside the back (see Fig. 8), first guiding means (94) being provided for guiding the cable along said sidewall, second guiding means (40) being provided for perpendicularly deviating the cable with respect to said first guiding means.  Wherein the first guiding means comprising a grooved straight conduit  (94, see Fig. 6) adapted to be associated with the inner surface of the sidewall (adjacent thereto) and extending horizontally along the depth of the inner cavity defined by the piece of furniture.  Wherein the second guiding means are provided at an opening (see 40 in Fig. 3) obtained on the casing to allow the insertion of the cable, the opening being configured so as to orthogonally deviate the direction of the cable.  Wherein the elastic means comprise at least a first.  
Zeilenga further teaches a piece of furniture (Fig. 8) provided with a body (102) comprising at least sidewall (sides of 102) and a back (back of 102), and defining an inner cavity closable with a door.


Allowable Subject Matter
Claim 4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
May 11, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637